
	
		I
		112th CONGRESS
		2d Session
		H. R. 5033
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Carney introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reduce temporarily the duty on mixtures of
		  6-amino-5-chloro-2-cyclopropyl-pyrimidine-4-carboxylic acid and inert
		  ingredients.
	
	
		1.Mixtures of
			 6-amino-5-chloro-2-cyclopropyl-pyrimidine-4-carboxylic acid and inert
			 ingredients
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Mixtures of
						6-amino-5-chloro-2-cyclopropyl-pyrimidine-4-carboxylic acid (CAS No.
						858956–08–8) and inert ingredients (provided for in subheading 2933.59.10 or
						2924.29.76)2.5%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
